Case 2:19-cv-02127-GW-FFM Document 36 Filed 07/26/21 Page 1 of 1 Page ID #:150



    1

    2
                                                                             JS-6
    3

    4

    5

    6

    7

    8                          UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10

   11    NICK COLARELLI,                         Case No. CV 19-2127-GW-FFMx

   12                       Plaintiff,

   13          v.                                  ORDER TO DISMISS WITH
                                                   PREJUDICE
   14    WOOD, SMITH, HENNING &
         BERMAN, LLP, et al.,
   15
                            Defendants.
   16

   17

   18
              Based upon the stipulation between the parties and their respective counsel,
   19
        it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
   20
        Each party will bear its own attorneys’ fees and expenses.
   21
              IT IS SO ORDERED.
   22

   23
        Dated: July 26, 2021
   24
                                              _________________________________
   25
                                              HON. GEORGE H. WU,
   26                                         UNITED STATES DISTRICT JUDGE
   27

   28
